DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 61-85 and 88 are allowed.

As per claims 61-85 and 88, the applicant’s Remarks filed on 11/23/2021 have been considered and since they are found to be persuasive, the arguments themselves serve as the basis for the indication of allowable subject matter with respect to the pending claims, and the readers attention is directed to pages 12-14 that pertain to the previous rejections that were formed under 35 U.S.C. 102 and 35 U.S.C. 103 statutes. 


References Considered 
The following is a brief description of the references that were considered but which were not relied upon with respect to any rejections formed under “Prior Art”:

(1)	Tarpo, U.S. Patent Application Publication No. 2005/0222786, which discloses…

(2)	De Wet, U.S. Patent Application Publication No. 2005/0167345, which discloses…

(3)	Potucek, U.S. Patent Application Publication No. 2005/0088119, which discloses a lighting system controller comprising a switch connected to a lighting fixture configured to be controlled by time domain switching, and a processor capable of actuating said switch so as to achieve time domain switching of the lighting fixture;

(4)	Petersen, U.S. Patent Application Publication No. 2008/0129578, which discloses a waterproof remote-control unit for remotely controlling a pool or spa accessory such as pump, filter, heater, light, chlorinator and cleaner;

(5)	Steinbrueck, U.S. Patent Application Publication No. 2009/0200245, which discloses a water controlling system comprises water chemistry controller, water chemistry sensor(s), water chemistry dispenser(s), variable rate water pump, and variable rate motor driver. The water chemistry sensor senses a chemical quality of water. The water chemistry sensor provides sensor signal to water chemistry controller. The water chemistry dispenser feeds chemicals into the water. The water chemistry controller controls the water chemistry dispensers based in part on the sensor signal from water chemistry sensors. The variable rate water pump moves water in the facility;

(6)	Love, U.S. Patent Application Publication No. 2009/0204263, which discloses a device for controlling the temperature of a swimming pool; and

(7)	Macey, U.S. Patent Application Publication No. 2002/0175828, which discloses a remote-control module (10) transmits command signals to a master control module (15) in spa (16), and receives status signals from the master control module through a slave control module.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        June 18, 2022
/RDH/